DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-10, 12-14 and 16-18 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claim 1, the prior art does not disclose “…a shell defining an interior space, the interior space being complementarily to the block, the shell having a first end, the first end being open wherein the first end is positioned for inserting the block into the interior space positioning the shell around the block wherein the shell is configured for protecting the block from being soiled; a cavity positioned in a side of the block; a slit positioned in the shell such that the slit is aligned with the cavity when the block is positioned in the interior space wherein the slit is configured for inserting an article into the cavity; a closure coupled to the shell adjacent to the slit wherein the closure is positioned for selectively closing the slit for retaining the article in the cavity.“ in combination with the remaining limitations of independent claim 1. Dependent claims 2-10, 12-14 and 16-17 are also allowed.
As per claim 18, the prior art does not disclose “…a shell defining an interior space, the interior space being complementarily to the block, the shell having a first end, the first end being open wherein the first end is positioned for inserting the block into the interior space positioning the shell around the block wherein the shell is configured for protecting the block from being soiled, the shell comprising fabric; a flap coupled to a top of the shell adjacent to the first end “ in combination with the remaining limitations of independent claim 18
The examiner found MAKWINSKI et al. (US 2016/0118841 A1, hereinafter MAKWINSKI) and HUANG (US 2006/0214630 A1, hereinafter HUANG) to be the closest prior art of record.
MAKWINSKI discloses a wireless power charging station includes a bowl-shaped body with a bottom portion and a sidewall extending upwardly from the bottom portion. A wireless power transmitter is disposed within the bottom portion and connected to a power supply supplying power thereto. The wireless power transmitter is configured to transmit a wireless charging field upwardly from the bottom portion to a top of the sidewall. HUANG discloses a mobile battery charging pack includes a casing, which has positive and negative electrodes for the connection of a battery set, a plurality of power input/output terminals respectively electrically coupled to the battery set, and a power control switch that controls the connection 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859